DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 11/20/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 9, 11, 17 and 19 have been amended.
Claim 1-4, 6-12, 14-20 and 22-27  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101 and 35 U.S.C. §103, respectively.  As such, said rejections are herein maintained for reasons set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized
Applicant discloses (Applicant’s Specification, [0001]-[0008]) for patients and practitioners there is need to predict whether cancer will spread to particular tissues or organs with improved results and reduced effort and expense. There is also a need to determine drugs to treat the spread. So a need exists to organize these human interactions by predicting the spread of cancer in a patient using the steps of “receiving an indication, querying data, traversing data, determining shortest paths, generating a prediction, targeting genes,” etc.  Applicant’s system/method/computer readable medium predicts the spread of cancer in a patient and is therefore a mental process and a certain method of organizing the human activities described and disclosed by Applicant.
Rejection
Claim(s) 1-4, 6-12, 14-20 and 22-27 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 9 and 17 is/are directed to the abstract idea of “predicting the spread of cancer in a patient,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0001]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-4, 6-12, 14-20 and 22-27 recite an abstract idea.
Claim(s) 1, 9 and 17 is/are directed to the abstract idea of “predicting the spread of cancer in a patient,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0001]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-4, 6-12, 14-20 and 22-27 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s), in part, a system/method/computer readable medium for performing the steps “receiving an indication, querying data, traversing data, determining shortest paths, generating a prediction, targeting genes,” etc., that is “predicting the spread of cancer in a patient,” etc. The limitation of “receiving an indication, querying data, traversing data, determining shortest paths, generating a prediction, targeting genes,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “receiving an indication, querying data, traversing data, determining shortest paths, generating a prediction, targeting genes,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, 
The claim(s) recite(s), in part, a system/method/computer readable medium for performing the steps of “receiving an indication, querying data, traversing data, determining shortest paths, generating a prediction, targeting genes,” etc., that is “predicting the spread of cancer in a patient,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-4, 6-12, 14-20 and 22-27 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. a processors, memories, computers, networks, input devices, output devices  (Applicant’s Specification [0048]-[0049]), etc.) to perform steps of “receiving an indication, querying data, traversing data, determining shortest paths, generating a prediction, targeting genes,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea.
Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. a processors, memories, computers, networks, input devices, output devices, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decision indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. a processors, memories, computers, networks, input devices, output devices, etc.). At paragraph(s) [0048]-[0049], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “a processors, memories, computers, networks, input devices, output devices,” etc. to perform the functions of “receiving an indication, querying data, traversing data, determining shortest paths, generating a prediction, targeting genes,” etc. The recited “a processors, memories, computers, networks, input devices, output devices,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 1-4, 6-12, 14-20 and 22-27 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent Claims
Dependent claim(s) 2-4, 6-8, 10-12, 14-16, 18-20 and 22-27 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2-4, 6-8, 10-12, 14-16, 18-20 and 22-27 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 2-4, 6-8, 10-12, 14-16, 18-20 and 22-27 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 2-4, 6-8, 10-12, 14-16, 18-20 and 22-27 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-12, 14-20 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2012/0184560), in view of Isik et al. (Reference V).

CLAIM 1  
As per claim 1, Wong et al. disclose: 
a computer-implemented method for predicting metastasis of a cancer (Wong et al., Abstract methods for predicting brain metastasis of breast cancer) comprising: 
receiving an indication of at least one disrupted gene of the cancer (Wong et al., [0004], [0010], [0011], [0013]-[0015], [0021], [0023])
querying data representing a gene-to-gene or protein-to-protein interaction network  associated with a given patient to determine the position of the received gene (Wong et al., [0004] patient, [0082] PPI, [0104] connectivity matrix for the protein-protein interactions, [0109] protein-protein interaction (PPI) network), wherein the data representing gene-to-gene or protein-to-protein interaction network comprises data representing genes or proteins as in- memory nodes of the network and functional or physical interactions between the genes or proteins as edges of the network, the edges connecting the nodes based on the functional or physical interactions between the nodes (Wong et al., [0049] gene nodes, [0113] 101 gene nodes and 192 PPI paths)
traversing the data representing the gene-to-gene or protein-to-protein interaction network 101 gene nodes were identified in the initial network, with the gene paths being able to classify metastasis patients with 96.43% accuracy)
between the received gene and the at least one gene involved in metastasis for the tissue type, organ or body part (Wong et al., [0055] 101 gene nodes were identified in the initial network)
from the position of the received gene in the network to the position of at least one gene involved in metastasis (Wong et al., [0055] 101 gene nodes were identified in the initial network, with the gene paths being able to classify metastasis patients with 96.43% accuracy)
generating a prediction of metastasis to the tissue type, organ or body part (Wong et al., [0055] 101 gene nodes were identified in the initial network, with the gene paths being able to classify metastasis patients with 96.43% accuracy)
determining at least one drug to treat the metastasis to at least one tissue type, organ, or body part (Wong et al., [0019] treatment regimens, exemplary repositioned drugs); and
targeting at least one of the genes lying in the shortest path by using the at least one drug to block the metastasis (Wong et al., [0019] treatment regimens, exemplary repositioned drugs).


Wong et al. fails to expressly disclose:
determining at least one shortest path in the network, 
the at least one shortest path determined based on a number of edges traversed 
based on the at least one determined shortest path, wherein genes lying in the shortest path are predicted as candidates for inhibition of the metastasis
by at least querying a database to search for a drug that targets the genes lying in the shortest path predicted as candidates for inhibition of the metastasis.


However, Isik et al. teach:
determining at least one shortest path in the network (Isik et al., p 1 Various network measures (e.g., centrality measures, random walk, shortest path, nearest neighbor etc.) were integrated with gene expression profiles to validate known drug targets or to identify essential proteins), 
the at least one shortest path determined based on a number of edges traversed (Isik et al., p 1 Various network measures (e.g., centrality measures, random walk, shortest path, nearest neighbor etc.) were integrated with gene expression profiles to validate known drug targets or to identify essential proteins.) 
based on the at least one determined shortest path, wherein genes lying in the shortest path are predicted as candidates for inhibition of the metastasis (Isik et al., p 1 Various network measures (e.g., centrality measures, random walk, shortest path, nearest neighbor etc.) were integrated with gene expression profiles to validate known drug targets or to identify essential proteins., Figure 7 An edge represents an activation or inhibition between two genes)
by at least querying a database to search for a drug that targets the genes lying in the shortest path predicted as candidates for inhibition of the metastasis (Isik et al., p 1 Various network measures (e.g., centrality measures, random walk, shortest path, nearest neighbor etc.) were integrated with gene expression profiles to validate known drug targets or to identify essential proteins., Figure 7 An edge represents an activation or inhibition between two genes).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “determining at least one shortest path in the network,” “the at least one shortest path determined based on a number of edges traversed,” “based on the at least one determined shortest path, wherein genes lying in the shortest path are predicted as candidates for inhibition of the metastasis,” and “by at least querying a database to search for a drug that targets the genes lying in the shortest path predicted as candidates for inhibition of the metastasis,” as taught by Isik et al. within the method as taught by the Wong et al. with the motivation of providing drug target prioritization (Isik et al., Abstract).

CLAIM 2   
As per claim 2, Wong et al. and Isik et al. 
teach the method of claim 1 and further disclose the limitations of:
wherein generating a prediction of metastasis to different tissue types, organs or body parts comprises: 
recording genes in the shortest paths between the input gene and the plurality of genes involved in metastasis for the plurality of tissue types, organs, or body parts (Isik et al., p 1 Various network measures (e.g., centrality measures, random walk, shortest path, nearest neighbor etc.) were integrated with gene expression profiles to validate known drug targets or to identify essential proteins., Figure 7 An edge represents an activation or inhibition between two genes); and 
ranking the recorded genes based on a predicted probability of metastasis to each of the plurality of tissue types, organs, or body parts (Isik et al., p 12 AUC value).


The obviousness of combining the teachings of Isik et al. with the method as taught by Wong et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 3   
As per claim 3, Wong et al. and Isik et al. 
teach the method of claim 1 and further disclose the limitations of:
wherein generating the prediction of metastasis to different tissue types, organs or body parts comprises: 
determining a number of shortest path connections between the input gene and a set of genes comprising the at least one gene involved in metastasis for each of the plurality of different tissue types, organs or body parts (Isik et al., p 1 Various network measures (e.g., centrality measures, random walk, shortest path, nearest neighbor etc.) were integrated with gene expression profiles to validate known drug targets or to identify essential proteins., Figure 7 An edge represents an activation or inhibition between two genes); and 
ranking, out of the plurality of different tissue types, organs or body parts, the tissue type, organ or body part having the greatest number of shortest path connections as a most preferred metastasis site at which the cancer might spread first  (Isik et al., p 1 Various network measures (e.g., centrality measures, random walk, shortest path, nearest neighbor etc.) were integrated with gene expression profiles to validate known drug targets or to identify essential proteins., Figure 7 An edge represents an activation or inhibition between two genes).


The obviousness of combining the teachings of Isik et al. with the method as taught by Wong et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 4    
As per claim 4, Wong et al. and Isik et al. 
teach the method of claim 1 and further disclose the limitations of:
wherein generating the prediction of metastasis to different tissue types comprises: 
determining a number of connections in each path between the input gene and the at least one gene involved in metastasis for each of the plurality of different tissue types (Isik et al., p 1 Various network measures (e.g., centrality measures, random walk, shortest path, nearest neighbor etc.) were integrated with gene expression profiles to validate known drug targets or to identify essential proteins., Figure 7 An edge represents an activation or inhibition between two genes); and 
ranking the plurality of different tissue types, organs or body parts based on statistical enrichment of each gene involved in metastasis among genes with direct connections to the input gene (Isik et al., Figure 2 Mann-Whitney, p 4 Mann-Whitney).


The obviousness of combining the teachings of Isik et al. with the method as taught by Wong et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 6    
As per claim 6, Wong et al. and Isik et al. 
teach the method of claim 1 and further disclose the limitations of:
wherein the at least one drug to treat the metastasis to at least one tissue type, organ, or body part is determined by: 
determining at least one drug that targets at least one gene among the recorded genes in the shortest paths (Isik et al., Abstract); 
determining at least one drug that affects at least one gene in the shortest path (Isik et al., Abstract); 
determining at least one drug for which the efficacy of the drug or resistance to the drug is affected by the at least one gene or at least one shortest path (Isik et al., Abstract); or 
determining at least one drug that interferes with expression of at least one gene in the shortest path (Isik et al., Abstract).




CLAIM 7   
As per claim 7, Wong et al. and Isik et al. 
teach the method of claim 1 and further disclose the limitations of:
further comprising determining a likelihood that the received gene is a potential biomarker-specific metastasis associated gene by: 
determining known metastasis genes that are second degree neighbors of at least one biomarker (Wong et al., [0004], [0010], [0011], [0013]-[0015], [0021], [0023]); 
determining known metastasis genes that are second degree neighbors of the received gene (Wong et al., [0004], [0010], [0011], [0013]-[0015], [0021], [0023]); 
determining a proportion of known metastasis genes that are also shared second degree neighbors of the biomarker and the received gene (Wong et al., [0004], [0010], [0011], [0013]-[0015], [0021], [0023]); 
determining a likelihood of observing a given proportion of shared second degree neighbors between the biomarker and the received gene in randomly sampled gene sets of the same size as sets of known metastasis genes, wherein the observed proportion is greater than the proportion of known metastasis genes that are shared second degree neighbors of the biomarker and the received gene (Wong et al., [0004], [0010], [0011], [0013]-[0015], [0021], [0023]); and 
determining a confidence that a given gene is a biomarker specific metastasis associated gene based on the determined likelihood (Wong et al., [0004], [0010], [0011], [0013]-[0015], [0021], [0023]).


CLAIM 8    
As per claim 8, Wong et al. and Isik et al. 
teach the method of claim 6 and further disclose the limitations of:
wherein the method is performed using at least one biomarker specific metastasis associated gene instead of at least one at least one gene involved in metastasis for the tissue type, organ or body part (Wong et al., [0004], [0010], [0011], [0013]-[0015], [0021], [0023]).


CLAIM 25    
As per claim 25, Wong et al. and Isik et al. 
teach the method of claim 1 and further disclose the limitations of:
generating an output display indicating a likelihood of spread of cancer to the tissue type, organ or body part (Wong et al., [0030] Kaplan-Meier curves and p values for brain metastasis-free survival).


CLAIMS 9-12, 14-16 and 26 


CLAIMS 17-20, 22-24 and 27
As per claims 17-20, 22-24 and 27, claims 17-20, 22-24 and 27 are directed to a system. Claims 17-20, 22-24 and 27 recite the same or similar limitations as those addressed above for claims 1-4, 6-8 and 25. Claims 17-20, 22-24 and 27 are therefore rejected for the same reasons set forth above for claims 1-4, 6-8 and 25.

Response to Arguments
Applicant’s arguments filed 11/20/2020 with respect to claims 1-4, 6-12, 14-20 and 22-27 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 11/20/2020.
Applicant’s arguments filed on 11/20/2020 with respect to claims 1-4, 6-12, 14-20 and 22-27 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) Wong et al. and Isik et al. do not render obvious the present invention because Wong et al. and Isik et al. do not disclose “generating a prediction of metastasis to the tissue type, organ or body part based on the at least one determined shortest path, wherein genes lying in the shortest path are predicted as candidates for inhibition of the metastasis,” etc. in the previously presented and/or presently amended claims, and (B) the Applicant’s claimed invention is directed to statutory matter.
103 Responses
In response to Applicant’s argument (A), at the time of the Advisory Action dated 4/9/2020 I did appear that Wirtz, Wong et al., Martin et al. and Chen et al. did not teach Applicant’s claimed invention. However, a further search did find that Wong et al. and Isick et al. would render obvious Applicant’s claimed invention.
Amendments
In response to Applicant’s argument (A), it is respectfully submitted that the Examiner has applied/recited new passages and citations to amended claims 1, 3, 9, 11, 17 and 19 at the present time. The Examiner notes that the amended limitations were not in the previously pending claims. As such, Applicant’s remarks with regard to the application of 
Obviousness
With respect to argument (A), Examiner respectfully disagrees with Applicant’s argument. As per argument (A), Wong et al. teach generating a prediction of metastasis to the tissue type, organ or body part (Wong et al., [0055] 101 gene nodes were identified in the initial network, with the gene paths being able to classify metastasis patients with 96.43% accuracy). Isik et al. teach based on the at least one determined shortest path, wherein genes lying in the shortest path are predicted as candidates for inhibition of the metastasis (Isik et al., p 1 Various network measures (e.g., centrality measures, random walk, shortest path, nearest neighbor etc.) were integrated with gene expression profiles to validate known drug targets or to identify essential proteins., Figure 7 An edge represents an activation or inhibition between two genes). Therefore it is the combination of Wong et al. and Isik et al. that renders obvious Applicant’s claimed invention. For at least these reasons it is clear that Wong et al. and Isik et al. do disclose “generating a prediction of metastasis to the tissue type, organ or body part based on the at least one determined shortest path, wherein genes lying in the shortest path are predicted as candidates for inhibition of the metastasis”, etc. Applicant’s argument is not persuasive.
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Rehash 
With respect to arguments (B), Examiner respectfully disagrees with Applicant’s arguments as Applicant's remarks and arguments merely rehash issues addressed in the Office Action mailed 8/20/2020 and incorporated herein. Applicant’s argument is/are not persuasive.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Verhaegh et al. (US 2014/0156200) disclose assessment of cellular signaling pathway activity using probabilistic modeling of target gene expression.
Vaske et al. (US 2015/0142465) disclose a pathway recognition algorithm using data integration on genomic models (PARADIGM).

Conclusion
Applicant’s amendment necessitated the new ground(s) for rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set for in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension free pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/C. P. C./
Examiner, Art Unit 3626



/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626